Citation Nr: 1008108	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-17 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a substantive appeal (VA Form 9 or equivalent) was 
timely filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
September 1963 to August 1965, with subsequent periods of Air 
National Guard and Naval Reserve service.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2008 the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), to arrange for a 
videoconference hearing before a Veterans Law Judge of the 
Board.  Accordingly, as support for his claim, the Veteran 
subsequently testified at a videoconference hearing in 
December 2008 before the undersigned VLJ of the Board.  
During the hearing the Veteran submitted additional evidence 
and waived his right to have the RO initially consider the 
evidence not already on file.  See 38 C.F.R. §§ 20.800, 
20.1304(a) (2009).


FINDINGS OF FACT

1.  A March 2005 RO rating decision determined there was not 
new and material evidence and, therefore, denied the 
Veteran's petition to reopen his previously denied claim for 
service connection for clear cell carcinoma, status post 
right and partial left radical nephrectomy associated with 
radiation exposure and/or jet fuel exposure.  The RO sent him 
notice of that decision on March 29, 2005, and apprised him 
of his appellate rights in an enclosed VA Form 4107.

2.  In response, the Veteran filed a timely notice of 
disagreement (NOD) with that decision, and the RO sent him a 
statement of the case (SOC) concerning this claim on March 1, 
2006, so after Hurricane Katrina in August 2005.



3.  The Veteran filed a substantive appeal (VA Form 9) 
regarding this claim, which he dated March 10, 2006.  But his 
substantive appeal was not date-stamped as actually received 
until May 2, 2007.  The date of receipt of his substantive 
appeal was more than 60 days after the issuance of the SOC 
(May 1, 2006) and more than one year after the notification 
of the March 2005 rating decision (March 29, 2006).


CONCLUSION OF LAW

The Veteran did not file a timely substantive appeal in 
response to the March 2006 SOC to perfect the appeal of his 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Here, since the Veteran's claim is being denied as a matter 
of law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA does not apply because the 
issue presented is solely of statutory and regulatory 
interpretation and/or the claim is barred as a matter of law 
in that it cannot be substantiated.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).



II.  Timeliness of Substantive Appeal

The Veteran contends he perfected an appeal of the March 2005 
denial of his petition to reopen a previously denied claim 
for service connection for clear cell carcinoma, status post 
right and partial left radical nephrectomy associated with 
radiation exposure and/or jet fuel exposure, by filing a 
timely substantive appeal (VA Form 9) on March 10, 2006.  He 
states that after receiving the March 1, 2006 SOC denying 
this claim, he immediately went to the VA outpatient clinic 
in Slidell, Louisiana, to submit his substantive appeal.  
Following the instructions of a patient advocate at the 
clinic, on March 10, 2006, he allegedly sent the 
substantive appeal (VA Form 9) directly to the Board, rather 
than to the RO.

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal (e.g., a VA Form 9 or equivalent).  38 C.F.R. § 20.200 
(2009).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
See 38 C.F.R. § 20.202 (2009).  As a general rule, a 
substantive appeal must be filed within sixty days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 2002); 38 C.F.R. § 20.302 (2009).  If an appeal 
is not perfected within the time specified by the regulation, 
the RO's determination becomes final.  See 38 U.S.C.A. § 
7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 
5108 (West 2002).



An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303 (2009).  Except in cases 
where the submission of additional evidence requires the 
issuance of a supplemental statement of the case pursuant to 
38 C.F.R. § 19.31 (2009), the filing of additional evidence 
after receipt of notice of an adverse determination does not 
extend the time limit for initiating or completing an appeal 
from that determination.  See 38 C.F.R. §§ 20.303(b), 20.304 
(2009).

When the Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded.  See 38 C.F.R. § 20.305, 
20.306 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

Turning now to the procedural history of this particular 
case.  A March 2005 rating decision denied the Veteran's 
petition to reopen a previously denied claim for service 
connection for clear cell carcinoma, status post right and 
partial left radical nephrectomy associated with radiation 
exposure and/or jet fuel exposure.  The decision found that 
no new and material evidence had been submitted.  And the RO 
issued notice of that decision on March 29, 2005, along with 
notice of the Veteran's appellate rights in an enclosed VA 
Form 4107.

The Veteran filed a timely notice of disagreement in response 
to that March 2005 rating decision denying his petition to 
reopen this claim.  And upon receiving his NOD, the RO sent 
him a SOC concerning this claim on March 1, 2006.  He then 
reportedly filed a substantive appeal (VA Form 9), which he 
dated March 10, 2006.  But the RO stamped the date of receipt 
for his substantive appeal as May 2, 2007.  So the actual 
date of receipt of his substantive appeal was not until that 
later date, May 2, 2007.

To reiterate, the Veteran was required to submit his 
substantive appeal within the later of either 60 days after 
the issuance of the SOC (May 1, 2006) or one year after the 
notification of the March 2005 rating decision (March 29, 
2006).  So the deadline for perfecting his appeal was May 1, 
2006.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 2002); 
38 C.F.R. § 20.302 (2009).  He clearly did not meet this 
filing deadline; instead, his substantive appeal was not 
actually received until May 2, 2007, so just about a year 
late to the day.

The Board's review of the RO's correspondence to the Veteran, 
especially between the issuance of the March 1, 2006 SOC and 
the May 1, 2006 filing deadline, does not disclose VA had 
received his substantive appeal as early as March 10, 2006, 
the date he allegedly signed and mailed his VA Form 9 to VA.  
In addition, the RO received no earlier written 
communications from him that might alternatively serve as an 
equivalent to a substantive appeal.

Prior to the May 1, 2006 filing deadline, the Veteran did not 
submit additional, pertinent evidence requiring the issuance 
of a supplemental statement of the case.  See 38 C.F.R. §§ 
20.303(b), 20.304.  Further, he did not make a request for an 
extension of the deadline for submitting his substantive 
appeal.  38 C.F.R. § 20.303.



During his hearing, the Veteran attributed the several 
months' lateness in the receipt of his substantive appeal to 
sheer disarray within the U. S. Postal system and VA system 
in the New Orleans area following and as a result of 
Hurricane Katrina in August 2005.  Keep in mind, however, 
even accepting there may have been diminished capacity for 
the U. S. Postal Service and VA to function as they had prior 
to that hurricane, the RO still somehow managed to send him a 
SOC on March 1, 2006, so after that tragedy had occurred.  
This in turn shows the RO had not lost this ability to 
communicate with him and provide the necessary forms and 
correspondence concerning his claim that would enable him to 
perfect a timely appeal.  And it was his failure to submit a 
timely substantive appeal in response to that SOC (despite 
receiving it in this unfortunate circumstance) that precludes 
VA from addressing the underlying merits of his claim, as 
opposed to this preliminary timeliness issue.  To the extent 
he is suggesting VA lost or misplaced this form he allegedly 
had submitted, because of this catastrophe, he has offered no 
supporting evidence.  And "[t]he Court routinely has applied 
a presumption of administrative regularity to all manner of 
VA processes and procedures."  Woods v. Gober, 14 Vet. App. 
214, 220 (2000).

In applying this legal principle to this present case, the 
presumption of administrative regularity applies to VA's 
actions following receipt of a claim, and it is presumed that 
VA properly processed all claims submitted by the Veteran or 
his representative, including affixing evidence of the date 
of receipt by VA and associating the claim with the claims 
folder.  Clear evidence is required to rebut this presumption 
of administrative regularity.  See id.; see also Baldwin v. 
Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).

The Board can find no basis on which to find that the 
substantive appeal was timely.  In view of the foregoing, the 
Board finds that the Veteran did not timely file a 
substantive appeal regarding the issue of reopening his 
previously denied claim for service connection for clear cell 
carcinoma, status post right and partial left radical 
nephrectomy associated with radiation exposure and/or jet 
fuel exposure.  



The Board is certainly sympathetic to the appellant's 
arguments but, unfortunately, is unable to provide a legal 
remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), 
quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) 
("This Court must interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'").  In summary, because the Veteran's 
substantive appeal was not received at the RO until May 2, 
2007, it was untimely.  And since, as a consequence, his 
claim fails because of absence of legal merit or lack of 
entitlement under the law, the claim must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

The Veteran's claim for timeliness of his substantive appeal 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


